■Winslow, C. J.
Parb was convicted under see. 4405, Stats. (1898), of wilfully burning insured property, consisting of merchandise, with intent to injure tbe insurers, and he brings bis writ of error to reverse tbe judgment.
It is not deemed necessary to make any detailed statement of tbe facts. Tbe following propositions are decided:
1. Tbe evidence, though all circumstantial in its character, was sufficient to justify tbe jury in returning a verdict of guilty.
2. It was not necessary to allege in tbe information that the insurance companies attempted to be injured were authorized to do business in tbis state under sec. 1915, Stats. (1898), although it appeared on the trial that such companies were organized under tbe laws of another state. The gravamen of tbe offense is tbe wilful burning of property with tbe intent to realize tbe insurance thereon, and tbis is accomplished just as completely whether tbe policy be valid or invalid, pro*563vided tbe insured believed it to be valid, as quite conclusively appears in tbis case. McDonald v. People, 47 Ill. 533; State v. Tucker, 84 Mo. 23.
3. Tbe plaintiff in error was a witness in bis own bebalf, and upon bis cross-examination be was required to answer against objection many questions relating to bis past bistory— where be bad lived, wbat bad been bis occupation, and wbat bad been tbe circumstances under wbicb be bad lived. We do not deem it necessary to state tbe evidence so received. Tbe fact appeared that be bad traveled under different names, and we think tbe court did not abuse its discretion in allowing a considerable latitude to tbe state in tbis direction. In order to judge of bis credibility tbe jury was entitled to know tbe previous manner of life of tbis accused person who bad made himself a witness. State v. Nergaard, 124 Wis. 414, 102 N. W. 899.
4. It appears that during tbe trial several of tbe jurymen went to tbe building where tbe fire occurred, which it seems was not destroyed but only damaged, and made some examination of it. Tbis was misconduct on tbe part of such jurors. Peppercorn v. Black River Falls, 89 Wis. 38, 61 N. W. 79. Such misconduct should not result in reversal of tbe judgment, however, unless in tbe opinion of tbe court it appears that it has affected tbe substantial rights of tbe plaintiff in error. Sec. 3072m, Stats. (Laws of 1909, cb. 192). After an examination of tbe entire record we cannot say that it so appears. Tbe trial judge examined into tbe matter very carefully and took tbe testimony of all tbe jurors and became convinced that such examination of tbe building bad not in any way affected tbe verdict or prejudiced tbe plaintiff in error, and we are unable to say that bis conclusion was not correct.
Bn the Gowrt. — Judgment affirmed.